Citation Nr: 0802437	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  

3. Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1947 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan and St. Louis, Missouri.  The case has been 
certified to the Board by the Detroit, Michigan, RO.  

The veteran died in May 2004; the appellant is his surviving 
spouse.


FINDINGS OF FACT

1.  At the time of the veteran's death, there were no due, 
but unpaid, benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.

2.  At the time of the veteran's death on May [redacted], 2004, 
service connection was in effect for anxiety neurosis with 
psychosomatic manifestations, rated as 30 percent disabling; 
right knee disability, residuals of an arthrotomy with 
traumatic degenerative changes, rated as 10 percent 
disabling; constriction of the larynx, rated as non-
compensably disabling; and injury of the left Achilles 
tendon, rated as non-compensably disabling; and the veteran 
was being paid for left median mononeuropathy, rated as 10 
percent disabling pursuant to 38 U.S.C.A. § 1151; the 
combined rating was 40 percent.  

3.  The Certificate of Death reflects that the veteran died 
at the age of 74 in May 2004.  The immediate cause of death 
was coronary artery disease due to hypertension.  There were 
no significant conditions contributing to death.

4.  Coronary artery disease and hypertension were was not 
manifest during service nor within one year of separation; 
competent medical evidence does not show that the post-
service diagnoses of coronary artery disease and hypertension 
were attributable to service.

5.  None of the veteran's service-connected disabilities were 
the immediate or underlying cause of the veteran's death; 
none of the service-connected disabilities were etiologically 
related to the cause of death; the veteran's service-
connected disabilities did not contribute substantially or 
materially to cause the veteran's death and they was not of 
such severity that they resulted in debilitating effects and 
a general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.

6.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1000 (2007).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2007).

3.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 
2006); 38 C.F.R. 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in August 2004 was issued.  Thereafter, 
additional VCAA notification was sent in April 2006.  
Cumulatively, the VCAA notifications fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in her possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

The Court issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means 
that there is a middle ground between a predecisional 
adjudication and boilerplate notice with regard to the amount 
of detail and degree of specificity VA must provide for 
section 5103(a)-compliant notice.  The Court later stated 
that a more detailed notice potentially discourages a 
claimant from submitting additional or corroborative notice, 
and is contrary to the VCAA's purpose

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
in a section 5103(a) preadjudication notice, the Secretary or 
VA is not required to inform a DIC claimant of the reasons 
for any previous denial of a veteran's service-connection 
claim.  

In this case, the veteran was service-connected for several 
disabilities during his lifetime.  The VCAA notification did 
not specifically address this matter per Hupp.  However, in 
Sanders, the Federal Circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

The claimant was provided pertinent information regarding her 
appeal.  She demonstrated that she had actual knowledge of 
what was needed to establish her claim as she submitted 
pertinent arguments on those points.  She made assertions 
regarding what role the veteran's service-connected 
disabilities played in his demise.  This demonstrates that 
she had the requisite knowledge regarding such arguments.  In 
addition, she made assertions regarding whether his heart 
disability was related to service.  Thus, the Board finds 
that she also demonstrated actual knowledge in that regard.  

In addition, the Board also obtained an independent medical 
expert (IME) opinion.  Thus, VA has obtained all relevant 
evidence.  Accordingly, the Board finds that the essential 
fairness was maintained in this case as the claimant has 
demonstrated actual knowledge of the evidence which was 
needed to establish her claim since VA has obtained all 
relevant evidence.  Thus, the Board finds that although there 
was VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
the essential fairness of the adjudication process in this 
case was preserved.  

As noted, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available, and a medical opinion has been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2006); 38 C.F.R. 3.1000 (a) (2007) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2007).  The appellant's claim was timely filed.  

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  

The appellant's claim is considered under the amended version 
of 38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a veteran's survivor may receive the 
full amount of an award for accrued benefits.  

In this case, the veteran died in May 2004.  The RO denied 
this claim on the basis that there was no claim pending at 
the time of the veteran's death.  38 C.F.R. § 3.160(c) (2007) 
defines "pending claim" as an application that has not been 
finally adjudicated.  38 C.F.R. § 3.160(d) (2007) defines 
"finally adjudicated claim" as one that has been allowed or 
disallowed by the agency of original jurisdiction and become 
final by expiration of the one-year period after date of 
notice or by denial on appellate review.  

There is no evidence in the record that any additional claims 
were filed or that there was any pending claim or appeal when 
the veteran died.  Therefore, the threshold legal criteria 
for establishing entitlement to accrued benefits are not met, 
and the appeal must be denied.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(c).




Service Connection for the Cause of Death

Competency and Credibility

The appellant, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while she is 
competent to report what she observed, she does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, she cannot provide a competent opinion 
regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
In fact, the Board has obtained an IME to assist in 
discerning the complicated medical facts of this case.  
Further, the veteran's cause of death, unlike varicose veins 
has not been shown to be reflective of simple medical 
deduction which lay observation alone may explain.  See Barr.  
Thus, the appellant's lay assertions are not competent or 
sufficient.  

Service Connection

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including cardiovascular disease, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service medical records reflect that in February 1960, 
the veteran reported chest pain and underwent an 
electrocardiogram (EKG).  The findings were abnormal and 
noted to be compatible with an acute anterior myocardial 
infarction; however, it was also noted that serial tracings 
were necessary to deny or confirm.  

Following his separation from service in April 1960, in 
September 1960, the veteran was afforded a VA examination.  
At that time, the cardiovascular examination revealed normal 
rhythm.  The heart tones were of good quality.  There were no 
murmurs.  There was no cardiomegaly.  Blood pressure readings 
were 156/100 (sitting), 150/100 (recumbent), 160/102 
(standing), 156/100 (sitting after exercise), and 150/100 (2 
minutes after exercise).  In December 1960, the veteran was 
afforded another VA examination.  It was noted that there was 
a history of palpitation and exertional dyspnea with moderate 
exertion.  On examination, point of maximal impulse (PMI) was 
not palpable.  No murmurs were heard.  Heart tones were of 
good quality.  Rate and rhythm were regular.  There was no 
peripheral sclerosis or basal rales.  Blood pressure readings 
were as follows: 140/90 (sitting); 140/90 (recumbent); 140/90 
(standing); 148/90 (sitting after exercise); 140/90 (2 
minutes after exercise).  An EKG was performed which 
suggested possible pericarditis.  Therefore, a repeat EKG was 
performed in January 1961 which was normal.  

The veteran was subsequently hospitalized from February to 
March 1963.  During that time, his blood pressure reading was 
140/100.  VA records dated from April until June 1963 showed 
that the veteran participated in a hypertensive research 
study.  Blood pressure readings were 135/93; 131/95; 123/98; 
and 108/90.  

October and November 1974 VA outpatient records document a 
diagnosis of hypertension.  

In February 1975, the veteran was afforded a VA examination.  
An EKG was performed which indicated no definite evidence of 
myocardial infarction.  Mild hypertension was diagnosed after 
physical examination.  The examiner stated that a heart 
condition was not found.  In February 1977, it was noted that 
the veteran also had angina pectoris.  In May 1977, the 
veteran had a negative treadmill exercise test.  

In June 1981, the veteran was hospitalized.  It was noted 
that the veteran had atherosclerotic heart disease.  At that 
time, the examiner indicated that the veteran had a history 
of inferior wall myocardial infarction in October 1980 with 
ECG changes that actually occurred between 1977 and 1979.  He 
had been on nitrates as an outpatient.  It was also noted 
that the veteran had arrhythmias in the past, presumably 
ventricular in type.  

In July 1985, the veteran was afforded a VA examination.  The 
diagnoses were hypertension and atherosclerotic coronary 
artery disease, Class II.  Chest x-rays showed no active 
pulmonary or cardiac disease.  On examination, the veteran 
reported that he had had one heart attack and symptoms of 
another.  On a January 1985 examination, the history of 
angina was noted to have started in November 1984.  
Hypertension was noted to have started in 1962.  

In July 1986, the veteran was hospitalized.  It was noted 
that he was status post myocardial infarction, times 2, with 
the last one occurring in 1980.  The veteran underwent an 
arteriogram.  The diagnosis was aortoiliac disease.  Shortly 
thereafter, he underwent a right iliofemoral bypass with 
Gortex graft.  

In October 1988, the veteran was hospitalized again for an 
aortogram and right femoral-popliteal in situ composite 
bypass graft with intraoperative arteriogram.  It was noted 
that the veteran had had 2 myocardial infarctions and had a 
history of hypertension since 1962.  In 1997, the veteran 
underwent a cardiac catherization.  Subsequent VA and private 
records reflected continued treatment for hypertension and 
heart disease.  

The veteran died in May 2004.  According to the Certificate 
of Death, the cause of death was coronary artery disease due 
to hypertension.

In August 2006, a VA examiner reviewed the claims file.  In 
sum, he noted that during the first year after the veteran 
was separated from service, he had blood pressure readings of 
156/100, 150/100, 160/102, 156/100, 150/100,146/90, 140/90, 
140/90, 148/90, and 140/90.  The examiner noted that there 
was no diagnosis of hypertension and he noted that he did not 
find any subsequent serial blood pressure recordings or 
diagnosis of hypertension in the 1960 records.  The examiner 
noted that hypertension was not specifically diagnosed until 
1974, but a one year history was noted.  It was the 
examiner's opinion that the veteran was not likely having 
essential hypertension in 1960 or even after his discharge 
from active service.  The examiner concluded that 
hypertension was most likely first diagnosed in 1973. The 
Board notes that this date was about 13 years after the 
veteran separated from service.  

Thereafter, the Board sought an independent medical expert (IME) 
opinion from a specialist in cardiology.  The IME was requested 
to answer the following questions:   

	1.  Based on your review of the factual evidence of 
record, when was the approximate time of symptomatic onset of 
the veteran's atherosclerotic coronary artery disease (CAD).  
Please comment on the February 1960 inservice EKG findings.
	2.  Based on your review of the factual evidence of 
record, when was the approximate time of clinical onset of 
the veteran's hypertensive vascular disease?
        3.  Was the veteran's death from coronary artery disease 
due to hypertension more likely than not, less likely than 
not, or at least as likely as not, attributable to service?  

In response, a cardiovascular specialist provided the 
following opinion after reviewing and discussing the medical 
facts in this case.  He indicated that the EKG in 1960 and 
1961 showed ST elevation in pre-cordial leads which appeared 
to be an early repolarization phenomenon which is quite 
common in young people or ST elevation due to pericarditis.  
However, there was no evidence that the veteran had a 
myocardial infarction.  Actually, when the atherosclerotic 
coronary artery disease appeared in the veteran was unclear.  
However, definite structural myocardial infarction and 
symptomatic manifestation apparently appeared in the 1980's 
when the ECG showed inferior wall myocardial infarction 
pattern and subsequently, the veteran had clinical 
manifestation of angina manifesting as intermittent chest 
pain which needed treatment.  Therefore, it was fair to say 
that the 1960 EKG did not show evidence of atherosclerotic 
heart disease and, at least by evidence, atherosclerosis and 
coronary artery disease was apparent in 1980 when he had an 
inferior myocardial infarction pattern in ECG.  However, he 
noted that it is fair to say that subclinical atherosclerosis 
may appear in a young individual in early stage of life in 
general context, which has been diagnosed by autopsy or 
coronary angiography.  With regard to the Board's questions, 
the medical expert opined that based on the blood pressure 
readings from the 1960's, the veteran always had diastolic 
pressure over 90 which was borderline for hypertension, the 
IME believed that the veteran either had labile hypertension 
or borderline hypertension which developed early in life, 
even in the veteran's 30's (1960's).  The IME went on to 
state that essential hypertension did not have a specific 
cause and that it was not a single cause of coronary artery 
disease.  The IME opined that there was no evidence that 
hypertension and atherosclerosis were service-related.  The 
IME concluded that the veteran apparently had the onset of 
what appeared to be a cardiovascular complaint in the 1960's, 
when he was about 31 years old.  He stated that 
electrocardiogram did not reveal any evidence of myocardial 
infarction, and actually the ECG in 1975 was normal and the 
1980 ECG which showed inferior myocardial infarction was the 
first time that atherosclerosis was substantiated.  The IME 
indicated that the record did not substantiate that 
hypertension and atherosclerosis were related to service.  
The hypertension was more likely essential in nature and the 
veteran did not have fixed hypertension until 1973.  
Therefore, the IME opined that the veteran's death from 
coronary artery disease due to hypertension was less likely 
than not attributable to service.  

Thereafter, the appellant submitted a document, The Seventh 
Report of the Joint National Committee on Prevention, 
Detection, Evaluation, and Treatment of High Blood Pressure.  
The Board notes that this report addresses the classification 
of high blood pressure including pre-hypertension, the risk 
of cardiovascular disease, the benefits of lower blood 
pressure, how to measure blood pressure, the treatment of 
high blood pressure, and some special medical considerations, 
such as heart failure.  

The Board has carefully considered this medical publication.  
Medical treatise evidence can provide important support when 
combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the 
aforementioned information is simply too general to make a 
causal link more than speculative in nature, or to outweigh 
the specific medical evidence in this case which is directly 
pertinent to the veteran.  In other words, while very 
informative, the opinion of the IME which is specific to the 
facts of the case at hand is more probative than the general 
report furnished by the appellant.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

The appellant's representative has also remarked that if the 
IME had gone beyond the questions posed by VA and taken the 
time to review the whole history, he might have been able to 
determine a probable cause of the hypertension.  The Board 
notes that the pertinent question is whether hypertension was 
related to service.  Even though the exact cause could not be 
pinpointed by the IME, he specifically addressed the question 
of the relationship between hypertension and service and 
concluded that hypertension was not so related.  That is the 
question that must be answered here.  Further, the IME's 
opinion is supported by and consistent with the August 2006 
VA opinion.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the medical professionals (the IME and the VA examiner) have 
determined that the veteran's coronary artery disease and 
hypertension were not related to service, the Board cannot 
substitute its own medical judgment.

Therefore, as the most competent and probative evidence of 
record, the IME report, as supported by the August 2006 VA 
medical opinion, establishes that there is no etiological 
relationship between the cause of death, coronary artery 
disease due to hypertension, and service, service connection 
may not be established on that basis.  


Service-Connected Disabilities

As noted, at the time of the veteran's death, service 
connection was in effect for anxiety neurosis with 
psychosomatic manifestations, rated as 30 percent disabling; 
right knee disability, residuals of an arthrotomy with 
traumatic degenerative changes, rated as 10 percent 
disabling; constriction of the larynx, rated as non-
compensably disability; and injury of the left Achilles 
tendon, rated as non-compensably disabling; and the veteran 
was being paid for left median mononeuropathy, rated as 10 
percent disabling pursuant to 38 U.S.C.A. § 1151; the 
combined rating was 40 percent.  

It is also the appellant's contention that the veteran's 
service-connected anxiety and constriction of the larynx 
disability caused or contributed substantially or materially 
to cause the veteran's death.  The Board must also consider 
if any/all of the veteran's service-connected disabilities 
were of such severity that they resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of other disease causing death.  

The Board points out the veteran died due to cardiovascular 
disease.  There is simply no competent evidence establishing 
that any of the veteran's service-connected disabilities 
played any role in causing or contributing to cause death.  
The IME indicated that death was due to cardiovascular 
disease.  There were no other contributing conditions listed 
on the death certificate nor does the record establish that 
the veteran's anxiety neurosis, larynx disability, or any 
other service-connected disability caused or contributed to 
cause death.  The appellant's allegations are not competent 
on their own.  The appellant's assertions are unsupported by 
competent evidence and do not serve as a basis to allow the 
claim.  The appellant was notified that she could submit 
evidence in support of her claim.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


Survivors' and Dependents' Educational Assistance

Survivors' and Dependents' Educational Assistance (DEA), 
under Chapter 35, Title 38, of the United States Code, is a 
program of education or special restorative training that may 
be authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of DEA exists if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service, and either (1) has a 
permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed Forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

The veteran received an honorable discharge from active 
military service.  However, he was not in receipt of a 
permanent total service-connected disability, and did not die 
as a result of a service-connected disability.  

Accordingly, Survivors' and Dependents' Educational 
Assistance, pursuant to the provisions of Chapter 35, Title 
38, United States Code, is not warranted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to accrued benefits is denied.  

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance benefits under 38 U.S.C. Chapter 35 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


